          Case 1:20-cv-02267-ALC Document 13 Filed 06/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------- X
RONALD BLACKWELL,                      :
                                       :
                Plaintiff,             :
                                                      Case No: 1:20-cv-02267-ALC
                                       :
      -against-                        :
                                       :
FORESCOUT TECHNOLOGIES INC.,           :
MICHAEL DECESARE, THERESIA GOUW, :
JAMES BEER, DAVID DEWALT,              :
ELIZABETH HACKENSON, MARK              :
JENSEN, KATHY MCELLIGOTT, ENRIQUE :
SALEM, and HEZY YESHURUN,              :
                                       :
Defendants,                            :
                                       :
                   Defendants.         :
-------------------------------------- X

                                   NOTICE OF DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses the above-titled action without prejudice. This notice of

dismissal is being filed with the Court before service by Defendants of either an answer or a motion

for summary judgment.

Dated: June 8, 2020                                Respectfully Submitted,

 OF COUNSEL:                                       MONTEVERDE & ASSOCIATES PC
 ADEMI & O’REILLY, LLP
 Guri Ademi                                        /s/ Juan E. Monteverde____________
 Jesse Fruchter                                    Juan E. Monteverde (JM-8169)
 3620 East Layton Avenue                           The Empire State Building
 Cudahy, Wisconsin 53110                           350 Fifth Avenue, Suite 4405
 Tel: (414) 482-8000                               New York, New York 10118
 Fax: (414) 482-8001                               Tel: 212-971-1341
 Email: gademi@ademilaw.com                        Fax: 212-202-7880
         jfruchter@ademilaw.com
                                                   Attorneys for Plaintiff
Attorneys for Plaintiff
